 

SECURITIES EXCHANGE AGREEMENT


 

dated effective as of June 10, 2015

by and among

ROYAL ENERGY RESOURCES, INC.

 


and

 

BLUE GROVE COAL, LLC

 

and

 

IAN GANZER and GARY GANZER

 

1

 

 

SECURITIES EXCHANGE AGREEMENT

 

THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated effective as of June
10, 2015 (the “Effective Date”), is entered into by and among Blue Grove Coal,
LLC, a West Virginia limited liability company (“Blue Grove” or the “Company”)
and Ian Ganzer and Gary Ganzer, the members of Blue Grove (the “Members”), at
304 Waitman Street, Morgantown, West Virginia 26501, and Royal Energy Resources,
Inc., a Delaware corporation (“Royal”), at 56 Broad Street, Suite 2, Charleston,
South Carolina 29401. Certain capitalized terms used in this Agreement are
defined in Section 8.3 hereof.

 

W I T N E S S E T H:

 

WHEREAS, as of the Effective Date, the Members were the sole owners of all
outstanding membership interests in the Company (the “Member Interests”);

 

WHEREAS, the Company is the exclusive operator, duly licensed and permitted by
the West Virginia Department of Environmental Protection (the “WVDEP”), of that
certain surface coal mine, located in the Bradshaw Area of the County of
McDowell, State of West Virginia, encompassing acreage leased or owned by the
permittee, G.S. Energy, LLC (“GS Energy”), with an estimated 28.7 millions tons
of recoverable coal (the “Mine”);

 

WHEREAS, Closing, as defined herein, shall be contingent on the execution of (i)
a definitive agreement for the purchase of GS Energy, such that Royal shall be
the owner and operator of the Mine (the “GS Agreement”); and (ii) a management
agreement with a Member, Ian Ganzer, or an entity selected by Member, for the
continual operations of the Mine in its ordinary course (the “Management
Agreement”);

 

WHEREAS, Royal proposes to acquire all of the Member Interests in exchange for
(i) the issuance of shares of its common stock, $0.00001 par value, with an
aggregate market value of $1,900,000 (the “Exchange”);

 

WHEREAS, the Boards of Directors of Royal and the Members of the Company have
determined that it is desirable to effect a plan of reorganization pursuant to
26 U.S.C. §368(a)(1)(B).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:

 

ARTICLE I 
ISSUANCE AND EXCHANGE OF SECURITIES

 

1.1 Issuance and Exchange. At the Closing (as defined in Section 2.1 below), to
be held in accordance with the provisions of Article II below and subject to the
terms and agreements set forth herein, Royal shall issue to the Members 350,000
shares of Royal common stock, $0.00001 par value (the “Royal Stock”).

 

2

 

 

ARTICLE II 
CLOSING

 

2.1 Closing. The consummation of the Exchange by Royal and the Members (the
“Closing”) shall occur at a time and place selected by Royal, subject to the
satisfaction or waiver of all of the conditions to Closing, or at such other
place as the parties may agree upon, but in no event later than June 5, 2015
(the “Closing Date”).

 

2.2 Deliveries.

 

(a)Royal shall deliver, the certificate(s) for the shares of Royal Stock being
exchanged, it being understood that the certificates will be prepared by Royal’s
transfer agent and delivered as per the instructions of the Members;

 

(b)Royal shall deliver an employment agreement for the Member, Ian Ganzer, for a
period of two (2) years, upon terms and conditions agreed to among the parties,
including but not limited to: (i) gross compensation in the amount of
$250,000.00, of which $100,000 shall be a cash signing bonus and the remainder
shall be shares of common stock with a market value of $150,000 which shall be
subject to a 24 month, pro rata vesting requirement; and (ii) the appointment to
the position of Chief Operating Officer of Royal (the “Employment Agreement”),
the form of which is attached hereto and incorporated herein by this reference
as Exhibit A;

 

(c)Royal shall deliver a Management Agreement for the Member, Ian Ganzer, or an
entity controlled by Mr. Ganzer, to manage the Company for a period of two (2)
years, upon terms and conditions agreed to among the parties, the form of which
is attached hereto and incorporated herein by this reference as Exhibit B;

 

(d)Blue Grove shall deliver an amendment to the operating agreement for the
Company (the “OA Amendment”) (i) substituting Royal for the Members as the sole
member thereof; and (ii) reconstituting the Board of Directors or Managers,
however the case may be, to two (2) members, to which the Members and Royal
shall each be granted a nominee, which OA Amendment shall be attached hereto and
incorporated herein as Exhibit C;

 

(e)Blue Grove shall deliver a copy of the operator agreement, or its equivalent,
with GS Energy, providing for its exclusive control of operations at the Mine
(the “Operator Agreement”), which Operator Agreement shall be attached hereto
and incorporated herein as Exhibit D;

 

(f)Blue Grove shall deliver to Royal true and correct copies of all the books
and records of the Company.

 

3

 

 

ARTICLE III 
REPRESENTATIONS AND WARRANTIES

OF THE MEMBERS AND THE COMPANY

 

The Company and the Members, jointly and severally, represents and warrant to
Royal as follows (it being acknowledged that Royal is entering into this
Agreement in material reliance upon each of the following representations and
warranties, and that the truth and accuracy of each, as evidenced by their
signature set forth on the signature page, constitutes a condition precedent to
the obligations of Royal hereunder):

 

3.1 Ownership of Member Interests. The Members are the lawful owners of the
Member Interests to be transferred to Royal free and clear of all preemptive or
similar rights, Liens, and the delivery to Royal of the Member Interests
pursuant to the provisions of this Agreement will transfer to Royal valid title
thereto, free and clear of all Liens.

 

3.2 Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the State of West Virginia and
has the requisite corporate power and authority to carry on its business as now
being conducted. The Company is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect. For purposes of this Agreement, the term “Blue Grove Material Adverse
Effect” means any Material Adverse Effect with respect to the Member or the
Company, taken as a whole, or any change or effect that adversely, or is
reasonably expected to adversely, affect the ability of the Members or the
Company to consummate the transactions contemplated by this Agreement in any
material respect or materially impairs or delays the Company’s ability to
perform its obligations hereunder.

 

3.3 Authority to Execute and Perform Agreement; No Breach. The Members and the
Company have the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement, and to sell, assign,
transfer and convey the Member Interests and to perform fully the respective
obligations hereunder. This Agreement has been duly executed and delivered by
the Member and the Company, assuming due execution and delivery by, and
enforceability against, Royal, constitutes the valid and binding obligation of
the Members and Company enforceable in accordance with its terms, subject to the
qualifications that enforcement of the rights and remedies created hereby is
subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (b) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). No approval or consent of, or filing with, any Governmental Entity,
and no approval or consent of, or filing, with any other Person is required to
be obtained by the Member or the Company or in connection with the execution and
delivery by the Members and the Company of this Agreement and consummation and
performance by them of the transactions contemplated hereby.

 

3.4 No Violations. The execution, delivery and performance of this Agreement by
the Members and the Company and the consummation of the transactions
contemplated hereby, in accordance with the terms and conditions hereof, will
not:

 

(a)violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
the Members or the Company is a party;

 

(b)violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which the Members or the Company
or the securities, assets, properties or business of the Members or the Company
is bound; or

 

(c)violate any statute, law or regulation to which the Members or the Company is
subject.

 

4

 

 

3.5 Securities Matters. The Members hereby represents, warrants and covenant to
Royal as follows:

 

(a)The Members have been advised that the Royal Stock has not been registered
under the Securities Act, or any state securities act in reliance on exemptions
therefrom.

 

(b)The Members agree that the certificate or certificates representing the Royal
Stock will be inscribed with substantially the following legend:       “The
securities represented by this certificate have not been registered under the
Securities Act of 1933. The securities have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for these securities under the Securities Act of 1933 or an opinion of
counsel acceptable to the issuer of the securities represented by this
certificate that registration is not required under said Act.”

  

(c)The Members acknowledge that an investment in Royal is subject to a high
degree of risk and that, even though Royal’s common stock is quoted on the OTC
Markets, there exists a limited established trading market for the Royal Stock.

 

(d)The Members are acquiring the Royal Stock for their own account and not with
a view toward the gifting, distribution or resale thereof, and the Members agree
that the Members will not sell or offer to sell any portion of the Royal Stock,
or negotiate in respect thereof with any person or persons whomsoever, so as
thereby to bring the transaction in which the Members acquired the Royal Stock
within the provisions of Section 5 of the Securities Act of 1933, as amended, or
the registration requirement of any other federal or state securities statute.

 

(e)The Members further represent and warrant to Royal that (i) the Members have
reviewed the financial statements of Royal, the reports filed by Royal with the
Securities and Exchange Commission (available at www.sec.gov), and have been
presented with and has acted upon the opportunity to ask questions of and
receive answers from Royal relating to the business and financial condition of
Royal and to obtain any additional information necessary to verify the accuracy
of the information made available to Members; (ii) Members have had the
opportunity to fully negotiate the terms and conditions of this Agreement; (iii)
Members understand and acknowledge that the Royal Stock Members are acquiring
hereby are a speculative security and involves a high degree of risk and that no
federal or state agency has made any finding or determination as to the fairness
for public or private investment in, nor any recommendations or endorsement of,
such Royal Stock as an investment; (iv) the Members have such knowledge and
experience in business and financial matters that Members are capable of
evaluating the merits and risks of an investment in the Royal Stock;
(v) Members’ financial situation is such that Members can afford the risks of an
investment in the Royal Stock; and (vi) Members also represent that they have
(i) adequate means of providing for his, her or its current needs and possible
personal contingencies, and (ii) has no need for liquidity in the Royal Stock.

 

(f)The Members have become aware of the offering of the Royal Stock other than
by means of general advertising or general solicitation.

 

5

 

 

3.6 Capital Structure. As of the Effective Date, the Members are the sole owners
of the Member Interests, which constitute all of the issued and outstanding
membership interests of the Company. All such Member Interests have been duly
authorized and validly issued, and are fully paid and nonassessable and not
subject to preemptive or similar rights. No bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) are issued or
outstanding. The Company does not have and, at or after Closing will not have,
any outstanding options, warrants, calls, subscriptions or other rights,
agreements or commitments which either (a) obligates the Company to issue, sell
or transfer, repurchase, redeem or otherwise acquire or vote any membership
units of the Company, or (b) restricts the voting, disposition or transfer of
the membership units of the Company. There are no outstanding appreciation
rights or similar derivative securities or rights of the Company.

 

3.7 Subsidiaries. The Company does not own, directly or indirectly, any of the
capital stock of any other corporation or any equity, profit sharing,
participation or other interest in any corporation, partnership, joint venture
or other entity.

 

3.8 Intellectual Property. The Company does not own or use any trademarks, trade
names, service marks, patents, copyrights or any applications with respect
thereto. Neither the Members nor the Company have Knowledge of any claim that,
or inquiry as to whether, any product, activity or operation of the Company
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade names, service marks, patents, copyrights or other proprietary
rights of any other Person, corporation or other entity; and no proceedings have
been instituted, are pending or are threatened with respect thereto.

 

3.9 Books and Records. The books of account and other financial records of the
Company, all of which have been made available to Royal, are complete and
correct and represent actual, bona fide transactions.



 

3.10 No Employees or Benefit Plans. The Company has no (a) no employees, (b)
non-qualified deferred or incentive compensation or retirement plans or
arrangements, (c) qualified retirement plans or arrangements, (d) other employee
compensation, severance or termination pay or welfare benefit plans, programs or
arrangements or (e) any related trusts, insurance contracts or other funding
arrangements maintained, established or contributed to by the Company.

 

3.11 Compliance with Applicable Laws. The Company has and after giving effect to
the transactions contemplated hereby will have in effect all Permits necessary
for it to own, lease or operate its properties and assets and to carry on its
business as now conducted, and to the Knowledge of the Members and the Company,
no default has occurred under any such Permit. A true and correct copy of the
Permit to operate the Mine by the WVDEP is attached hereto and incorporated
herein by this reference as Exhibit E (the “Mine Permit”). To the Members and
the Company’s Knowledge, the Company is in compliance with, and has no liability
or obligation under, any applicable statute, law, ordinance, rule, order or
regulation of any Governmental Entity, including any liability or obligation to
undertake any remedial action under Hazardous Substances Laws (as hereinafter
defined), except for instances of non-compliance, liabilities or obligations,
which individually or in the aggregate would not have a Blue Grove Material
Adverse Effect.

 

3.12 Insurance. The Company’s insurance policies in effect at the time of
Closing, are attached hereto and incorporated herein by this reference as
Exhibit F.

 

6

 

 

3.13 Litigation, etc. As of the Effective Date, (a) there is no suit, claim,
action or proceeding (at law or in equity) pending or, to the Knowledge of the
Members or the Company, threatened against the Company before any court or
governmental or regulatory authority or body, and (b) the Company is not subject
to any outstanding order, writ, judgment, injunction, order, decree or
arbitration order that, in any such case described in clauses (a) and (b), (i)
could reasonably be expected to have, individually or in the aggregate, a Blue
Grove Material Adverse Effect or (ii) involves an allegation of criminal
misconduct or a violation of the Racketeer and Influenced Corrupt Practices Act.
As of the Closing, there are no suits, actions, claims or proceedings pending
or, to Members or the Company’s Knowledge, threatened, seeking to prevent,
hinder, modify or challenge the transactions contemplated by this Agreement.

 

3.14 Environmental Matters. As of the Effective Date, neither the Members nor
the Company has received any written notice from any Governmental Entity that
there exists any violation of any Hazardous Substances Law (as hereinafter
defined). Neither the Members nor the Company has any Knowledge (a) of any
Hazardous Substances (as hereinafter defined) present on, under or about any of
the GS Energy Mine, which are subject to the Operator Agreement, and to
Knowledge of the Members or the Company, no discharge, spillage, uncontrolled
loss, seepage or filtration of Hazardous Substances has occurred on, under or
about any portion of the GS Energy Mine, (b) that GS Energy violates, or has at
any time violated, any Hazardous Substance Laws, and (c) that there is a
condition on any asset other than the GS Energy Mine, for which the Company has
or had an obligation to undertake any remedial action pursuant to Hazardous
Substance Laws. For purposes hereof, “Hazardous Substances” means, without
limitation (i) those substances included within definitions of any one or more
of the terms “Hazardous Substance,” and “Hazardous Waste,” “Toxic Substance” and
“Hazardous Material” in the Comprehensive Environmental Response Compensation
and Liability Act, 42 U.S.C. § 90,601, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651, et
seq., (insofar as it relates to employee health and safety in relation to
exposure to Hazardous Substances) and any other local, state, federal or foreign
laws or regulations related to the protection of public health or the
environment (collectively, “Hazardous Substances Laws”); (ii) such other
substances, materials or wastes as are or become regulated under, or as are
classified as hazardous or toxic under Hazardous Substance Laws; and (iii) any
materials, wastes or substances that can be defined as (v) petroleum products or
wastes; (w) asbestos; (x) polychlorinated biphenyl; (y) flammable or explosive;
or (z) radioactive.

 

3.15 Intangible Assets of the Company. The Company is an operator, and engages
contract miners in the performance of its operations at the Mine. The Company
has no real or personal property, except for the following intangible assets in
furtherance of the business and operations of the Company: (i) that certain
Contract Mining Agreement, dated May 3, 2015, between the Company and Eagle
Creek Mining, LLC, for the mining of coal at the Mine (the “Mining Agreement”);
and (ii) that certain Purchase Order, No. 104021, dated May 8, 2015, between the
Company and Riverside Energy Company, LLC, for the purchase and sale of coal
from the Mine (the “Purchase Agreement”), each of which are attached hereto and
incorporated herein by this reference as Exhibits G and H respectively.

 

3.16 Financial Statements of Company. The Company is a newly formed limited
liability company, formed under the laws of the state of West Virginia on May 4,
2015, with no present assets or liabilities, and with revenue scheduled
subsequent to the Closing Date, upon the consummation of the sale of coal
pursuant to the Purchase Agreement. To the extent any assets, liabilities, or
revenue is incurred or generated prior to the Closing Date, the Members agree to
deliver to Royal the financial statements of the Company for such interim period
(the “Financial Statements”), which shall be incorporated herein by reference.

 

3.17 Absence of Material Adverse Change. Except as disclosed in or reflected in
the Financial Statements, if applicable, the Company has not (i) suffered any
Material Adverse Effect, or (ii) suffered any damage, destruction or loss to any
of their assets or properties (whether or not covered by insurance).

 

3.18 Disclosure. The representations and warranties and statements of fact made
by the Members and the Company in this Agreement are, as applicable, accurate,
correct and complete and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained herein not false or misleading.

 

7

 

 

ARTICLE IV 
REPRESENTATIONS AND WARRANTIES OF ROYAL

 

Royal hereby represents and warrants to the Members and the Company as follows
(it being acknowledged that the Members and the Company are entering into this
Agreement in material reliance upon each of the following representations and
warranties, and that the truth and accuracy of each, as evidenced by the
execution of this Agreement by a duly authorized officer of Royal, constitutes a
condition precedent to the obligations of the Members and the Company
hereunder):

 

4.1 Organization, Standing and Power. Royal is duly organized, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to carry on its business as now being
conducted. Royal is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Royal Material
Adverse Effect. For purposes of this Agreement, the term “Royal Material Adverse
Effect” means any Material Adverse Effect with respect to Royal, taken as a
whole, or any change or effect that adversely, or is reasonably expected to
adversely, affect the ability of Royal to consummate the transactions
contemplated by this Agreement in any material respect or materially impairs or
delays Royal’s ability to perform its obligations hereunder. Royal has made
available to the Members and the Company complete and correct copies of its
charter documents and bylaws.

 

4.2 Capital Structure. As of the Effective Date, the authorized capital stock of
Royal consists of 500,000,000 shares of common stock and 10,000,000 shares of
preferred stock, of which 11,718,230 shares of common stock and 51,000 shares of
preferred stock were issued and outstanding. All outstanding shares of capital
stock of Royal will have been duly authorized and validly issued, and will be
fully paid and nonassessable and not subject to preemptive or similar rights.

 

4.3 Authority; Noncontravention. Royal has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution, delivery and performance of this
Agreement by Royal and the consummation by Royal of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Royal. This Agreement has been duly executed and delivered by
Royal and, assuming this Agreement constitutes the valid and binding agreement
of the Members and the Company, constitutes a valid and binding obligation of
Royal, enforceable against Royal in accordance with its terms, subject to (a)
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors, and (b) general principles of equity (regardless of
whether enforceability is considered in a proceeding at law or in equity). The
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof, will not, (x) conflict with any of the provisions of the charter
documents or bylaws of Royal, (y) subject to the governmental filings and other
matters referred to in the following sentence, conflict with, result in a breach
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of first refusal, termination, cancellation or acceleration of
any obligation (including to pay any sum of money) or loss of a benefit under,
or require the consent of any Person under, any indenture or other agreement,
Permit, concession, ground lease or similar instrument or undertaking to which
Royal is a party or by which Royal or any of its assets are bound or affected,
result in the creation or imposition of a Lien against any material asset of
Royal, which, singly or in the aggregate, would have a Royal Material Adverse
Effect, or (z) subject to the governmental filings and other matters referred to
in the following sentence, contravene any law, rule or regulation, or any order,
writ, judgment, injunction, decree, determination or award binding on Royal
currently in effect, which in the case of clauses (y) and (z) above, singly or
in the aggregate, would have a Royal Material Adverse Effect.  No consent,
approval or authorization of, or declaration or filing with, or notice to, any
Governmental Entity or any third party which has not been received or made is
required by or with respect to Royal in connection with the execution and
delivery of this Agreement by Royal or the consummation by Royal of the
transactions contemplated hereby, except for consents, approvals,
authorizations, declarations, filings and notices that, if not obtained or made,
will not, individually or in the aggregate, result in a Royal Material Adverse
Effect.

 

8

 

 

ARTICLE V
INDEMNIFICATION

 

5.1 Indemnification of the Members and the Company.

 

(a)Royal shall, from and after the Closing, indemnify, defend and hold harmless
the Members, and the Company’s officers, directors, Affiliates or agents, and
any other Person acting on its behalf (the “Blue Grove Indemnified Parties”)
against all losses, claims, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), liabilities or judgments or amounts that are paid
in settlement with the approval of the indemnifying party (the “Blue Grove
Indemnified Liabilities”) based on, or arising out of, or pertaining to a breach
of any representation, warranty or covenant made by Royal in this Agreement, in
each case, to the fullest extent permitted under the laws of the State of
Delaware.

 

(b)The Blue Grove Indemnified Parties shall have the right to conduct the
defense of any action giving rise to a claim for indemnity under this Agreement
with counsel of their own choosing.  The Members, the Company and Royal agree
that all rights to indemnification, including provisions relating to advances of
expenses incurred in defense of any action or suit, existing in favor of the
Blue Grove Indemnified Parties with respect to matters occurring through the
Closing, shall survive the Exchange and shall continue in full force and effect
for a period of not less than one year from the Closing; provided, however, that
all rights to indemnification in respect of any Blue Grove Indemnified
Liabilities asserted or made within such period shall continue until the
disposition of such Blue Grove Indemnified Liabilities.

 

(c)The provisions of this Section 5.1 are intended to be for the benefit of, and
shall be enforceable by, each Blue Grove Indemnified Party, his or her heirs and
his or her personal representatives and shall be binding upon all successors and
assigns of Royal, the Members and the Company.

 

5.2 Indemnification of Royal.

 

(a)The Members and the Company, jointly and severally shall, from and after the
Closing, indemnify, defend and hold harmless Royal and Royal’s officers,
directors, Affiliates or agents, and any other Person acting on its behalf (the
“Royal Indemnified Parties”) against all losses, claims, damages, costs,
expenses (including reasonable attorneys’ fees and expenses), liabilities or
judgments or amounts that are paid in settlement with the approval of the
indemnifying party (the “Royal Indemnified Liabilities”) based on, or arising
out of, or pertaining to a breach of any representation, warranty or covenant
made by the Members or the Company in this Agreement, in each case, to the
fullest extent permitted under the laws of the State of Delaware.

 

(b)The Royal Indemnified Parties shall have the right to conduct the defense of
any action giving rise to a claim for indemnity under this Agreement with
counsel of their own choosing.  The Members, the Company and Royal agree that
all rights to indemnification, including provisions relating to advances of
expenses incurred in defense of any action or suit, existing in favor of the
Royal Indemnified Parties with respect to matters occurring through the Closing,
shall survive the Exchange and shall continue in full force and effect for a
period of not less than one year from the Closing; provided, however, that all
rights to indemnification in respect of any Royal Indemnified Liabilities
asserted or made within such period shall continue until the disposition of such
Royal Indemnified Liabilities.

 

(c)The provisions of this Section 5.2 are intended to be for the benefit of, and
shall be enforceable by, each Royal Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of Royal, the Members and the Company.

 

9

 

 

ARTICLE VI
CONDITIONS PRECEDENT

 

6.1 Conditions to Each Party’s Obligation to Effect the Exchange. The respective
obligation of each party to effect the Exchange is subject to the satisfaction
or written waiver of the following conditions:

 

(a)No Injunctions or Restraints. No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; provided,
however, that the party invoking this condition shall use its best efforts to
have any such temporary restraining order, injunction, order, restraint or
prohibition vacated.

 

(b)Governmental and Regulatory Consents. All material filings required to be
made prior to the Closing with, and all material consents, approvals, permits
and authorizations required to be obtained prior to the Closing from,
Governmental Entities, in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby by the
Members, the Company and Royal will have been made or obtained (as the case may
be).

 

(c)Board Representation. At the Closing and pursuant to a written consent to
action of the Board of Directors of Blue Grove, (i) the Board of Directors or
Managers, however the case may be, shall be reconstituted to two (2) members,
one to which shall be the nominee of the Company, initially selected as Gary
Ganzer, and the other, to which shall be the nominee of Royal, initially
selected as William Tuorto; and (ii) which members shall serve for an initial
two-year period, unless terminated sooner as a result of the Members exercise of
the Call Option or Royal’s exercise of the Put Option as provided herein.

 

6.2 Conditions to Obligations of the Members and the Company. The obligations of
the Members and the Company to effect the Exchange are further subject to the
satisfaction or written waiver on or prior to the Closing of the following
conditions:

 

(a)Representations and Warranties. The representations and warranties of Royal
set forth in Article IV that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of Royal
set forth in Article IV that are not so qualified shall be true and correct in
all material respects, in each case as of the Closing, except to the extent such
representations and warranties speak as of an earlier date. In addition, all
such representations and warranties shall be true and correct as of the Closing,
except to the extent such representation or warranty speaks of an earlier date
(without regard to any qualifications for materiality or Material Adverse
Effect) except to the extent that any such failure to be true and correct (other
than any such failure the effect of which is immaterial) individually and in the
aggregate with all such other failures would not have a Material Adverse Effect,
and the Members shall have received a certificate signed on behalf of Royal by
the chief executive officer of Royal to the effect set forth in this paragraph.

 

(b)Performance of Obligations of Royal. Royal shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.

 

6.3 Conditions to Obligations of Royal. The obligation of Royal to effect the
Exchange is further subject to the satisfaction or written waiver on or prior to
Closing of the following conditions:

 

(a)Representations and Warranties. The representations and warranties of the
Members and the Company set forth in Article III that are qualified as to
materiality or Material Adverse Effect shall be true and correct and the
representations and warranties of the Members and the Company set forth in
Article III set forth in Article III that are not so qualified shall be true and
correct in all material respects, in each case as of the Closing. In addition,
all such representations and warranties shall be true and correct as of the
Closing, except to the extent such representation or warranty speaks of an
earlier date (without regard to any qualifications for materiality or Material
Adverse Effect) except to the extent that any such failure to be true and
correct (other than any such failure the effect of which is immaterial)
individually and in the aggregate with all such other failures would not have a
Material Adverse Effect, and Royal shall have received a certificate signed on
behalf of the Company by the Members of the Company to the effect set forth in
this paragraph.

 

(b)Performance of Obligations of the Members and the Company. The Members and
the Company shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the
Closing.

 

10

 

 

ARTICLE VII
CONDITIONS SUBSEQUENT

 

7.1 Call Option.

 

(a)Royal hereby grants to the Members the right and option to purchase the
Member Interests (the “Call Option”) for the Exercise Price (as hereinafter
defined, the “Exercise Price”). The Call Option may only be exercised by the
Members delivering a written notice of exercise of the Call Option to Royal at
its executive offices, located at 56 Broad Street, Suite 2, Charleston, SC
29401, or such other place as Royal may designate by written notice to the
Members, together with the Exercise Price, duly endorsed by the Members. The
Call Option granted hereunder may only be exercised in whole. Except as set
forth in Sections 7.1(b) and (g), the Call Option may be exercised at any time,
and for any reason in the Members sole discretion, during the period commencing
ten (10) months after the Closing Date and ending twenty-four (24) months after
the Closing Date herein (the “Exercise Term”).

 

(b)The Call Option shall automatically terminate when any of the following
conditions occur during the Exercise Term: (i) the Members terminate the Call
Option in writing to Royal; (ii) if Royal pays the Members $1,900,000 cash in
exchange for the Royal Stock; or (iii) the Call Option under the GS Agreement is
terminated.

 

(c)For purposes of this Section 7.1 the term “Exercise Price” shall mean as
follows:

 

(i)During the portion of the Exercise Term from ten (10) months after the
Closing Date to and through sixteen (16) months after the Closing Date, the
Exercise Price shall be (i) Fifty Thousand Dollars And No Cents ($50,000.00),
less any dividends or distributions received by Royal from the Company (but not
below $0), plus (ii) ninety percent (90%) of the Royal Stock issuable to the
Members hereunder; and

 

(ii)During the portion of the Exercise Term from sixteen (16) months after the
Closing Date to and through twenty-four (24) months after the Closing Date,
eighty percent (80%) of the Royal Stock issuable to the Members hereunder.

 

(d)The Call Option shall be deemed to have been exercised, and the Members shall
be deemed to be the owner and holder of record of all of the Member Interests,
as of the date of the notice of exercise of the Call Option (the “Exercise
Date”).

 

(e)In the event the Members exercise the Call Option, they agree that they will
take the Member Interests and the Company, “AS IS”, without any representation
or warranty of any kind or nature whatsoever, and that there is no obligation to
reconvey the Member Interests or the Company to the Members in the same legal or
financial condition that it existed as of the Closing Date, except for the
warranty set forth in subsection (f) below.

 

(f)Royal hereby agrees that it shall not sell, assign, pledge, hypothecate, or
otherwise grant any lien or encumbrance on the Member Interests during the
Exercise Term without the prior written consent of the Members.

 

(g)Notwithstanding the foregoing, the parties agree that the Members may, at any
time during the Exercise Term, exercise the Call Option, with notice, (i) upon
the institution by or against Royal of insolvency, receivership or bankruptcy
proceedings or any other proceedings for the settlement of Royal’s debts, (ii)
upon Royal making an assignment for the benefit of creditors, or (iii) upon
Royal’s dissolution or ceasing to do business.

 

(h)Royal hereby agrees that the Members may exercise the Call Option, with
notice, if Royal does not close under the GS Energy Agreement within forty-five
(45) days from the Closing Date herein.

 

7.2 Put Option. The Members hereby grants to Royal the right and option to sell
the Member Interests (the “Put Option”), for a term of twenty-four (24) months,
by delivery to the Members of the Membership Units. The Put Option may only be
exercised by delivering a written notice of exercise of the Put Option to the
Members at their executive offices, located at 304 Waitman Street, Morgantown,
West Virginia 26501, or such other place as the Members may designate by written
notice to Royal, together with the Membership Units, duly endorsed by Royal. The
Put Option granted hereunder may only be exercised in whole. The Put Option may
be exercised at any time, and for any reason in Royal’s sole discretion, during
the period from the Closing Date and ending twenty-four (24) months after the
Closing Date herein. To the extent Royal exercises its Put Option from ten (10)
months after the Closing Date to and through sixteen (16) months after the
Closing Date, the Members shall be entitled to retain ten (10) percent of the
Royal Stock, and from sixteen (16) months after the Closing Date to and through
twenty-four (24) months after the Closing Date, twenty percent (20%) of the
Royal Stock issuable to the Members hereunder.

 

11

 

 

ARTICLE VIII
GENERAL PROVISIONS

 

8.1 Survival of Representations and Warranties. Except as otherwise contemplated
herein, the representations and warranties in this Agreement and in any
instrument delivered pursuant to this Agreement shall survive the Closing for a
period of one year.

 

8.2 Fees and Expenses. Each party agrees to pay for its own expenses associated
with this Agreement and the consummation of the transactions contemplated
hereby.

 

8.3 Definitions. For purposes of this Agreement, and except as otherwise defined
in this Agreement:

 

(a)“Affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;

 

(b)“Governmental Entity” means any domestic or foreign governmental agency or
regulatory authority;

 

(c)“Knowledge” means actual knowledge.  In order for an individual to have
Knowledge of a fact or matter, the individual must be actually aware of that
fact or matter.  A Person (other than an individual) will be deemed to have
Knowledge of a particular fact or matter if any individual who is serving, or
who has at any time served, as a director, officer, partner, executor or trustee
of that Person (or in any similar capacity) has, or at any time had, Knowledge
of that fact or matter.

 

(d)“Liens” means, collectively, all material pledges, claims, liens, charges,
mortgages, conditional sale or title retention agreements, hypothecations,
collateral assignments, security interests, easements and other encumbrances of
any kind or nature whatsoever;

 

(e)“Material Adverse Effect” with respect to any Person means an event that has
had or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of such Person and its
subsidiaries taken as a whole;

 

(f)“Permits” means federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits an
rights; and

 

(g)“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

 

(h)“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

(i)“Securities Act” means the Securities Act of 1933, as amended.

 

8.4 Usage. In this Agreement, unless a clear contrary intention appears:

 

(a)the singular number includes the plural number and vice versa;

 

(b)reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(c)reference to any gender includes each other gender or, in the case of an
entity, the neuter;

 

(d)reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and shall be deemed to refer as well to all
addenda, exhibits and schedules;

 

(e)reference to a Section or Schedule, such reference shall be to a Section of,
or a Schedule to, this Agreement unless otherwise indicated

 

(f)reference to any law means such law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder and reference to any section or
other provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(g)the table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(h)“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof;

 

12

 

 

(i)“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

 

(j)“or” is used in the inclusive sense of “and/or;” and

 

(k)with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding.”

 

8.5 Counterparts. This Agreement may be executed in two or more counterparts.

 

8.6 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter of this
Agreement. This Agreement is not intended to confer upon any Person other than
the parties hereto and the third party beneficiaries referred to in the
following sentence, any rights or remedies.

 

8.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of West Virginia.

 

8.8 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, and any such assignment that is not consented to
shall be null and void. Subject to the preceding sentence, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

8.9 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of Idaho, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

13

 

 

8.10 Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

 

IN WITNESS WHEREOF, Royal and Blue Grove have executed this Agreement to be
effective as of the Effective Date.

 

ROYAL ENERGY RESOURCES, INC.       By:     William L. Tuorto, CEO       BLUE
GROVE COAL, LLC       By:     Ian Ganzer, Authorized Member       IAN GANZER    
  By:     Ian Ganzer       GARY GANZER       By:     Gary Ganzer  

 

14

 

 

EXHIBIT A

 

(“Employment Agreement”)

 

15

 

 

EXHIBIT B

 

(“Management Agreement”)

 

16

 

 

EXHIBIT C

 

(“Operating Agreement Amendment”)

 

17

 

 

EXHIBIT D

 

(“Operator Agreement”)

 

18

 

 

EXHIBIT E

 

(“Mine Permit “)

 

19

 

 

EXHIBIT F

 

(“Insurance”)

 

20

 

 

EXHIBIT G

 

(“Mining Agreement”)

 

21

 

 

EXHIBIT H

 

(“Purchase Agreement”)

 



22

 

 

